Citation Nr: 1242587	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection residuals of a vocal cord injury, to include as a result of in-service exposure to asbestos, herbicides, and/or participation in a live adenovirus vaccine study.  

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for headaches and for a disability involving his vocal chords.  Specifically, the Veteran contends that he has headaches as a result of his service duties as a gun captain, stating that the firing of the gun resulted in exposure to ammonium nitrate fumes.  The Veteran asserts that he first experienced headaches in service and has, since that time, had headaches on and off, lasting 30 to 45 minutes, which are controlled by Advil or Tylenol.  He has not been diagnosed as having migraines.  Concerning his vocal cord disability, the Veteran states that shortly after service he began to experience bouts of hoarseness, which worsened over time to the point that he sought private medical treatment, at which time he was diagnosed as having a paralyzed right vocal cord.  The Veteran attributes this to his exposure to chemicals, herbicides, and asbestos in service.  
At the outset, the Board notes that at the September 2012 hearing, the Veteran submitted additional evidence consisting of a statement from his wife wherein she stated her observations of the Veteran's throat issues, a copy of a service treatment record (STR) noting the Veteran's participation in a live adenovirus vaccine study, and an internet article concerning adenovirus vaccines.  At the hearing, the Veteran's representative indicated that he had done some research concerning the study and stated that some of the noted side effects were laryngitis, upper respiratory infections, and sinusitis.  

The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the agency of original jurisdiction (AOJ), unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

In the instant case, the evidence submitted at the Veteran's hearing was not accompanied by a waiver of initial consideration by the AOJ.  A review of the evidence that is not duplicative of that already of record shows that it is evidence pertinent to the Veteran's claim of service connection for a vocal cord injury.  Accordingly, the Board finds that the issue of entitlement to service connection for a vocal cord injury must be remanded to the AOJ for initial consideration of the additional evidence received, and for issuance of a supplement statement of the case (SSOC) reflecting such consideration.  Id.

Further, as noted above, the Veteran has stated his belief that his vocal cord disability is attributable, at least in part, to his exposure to asbestos in service.  In this regard, the Board notes that the Veteran's military occupational specialty (MOS) was that of a gunners mate and that the Veteran has alleged that the gun mounts were lined with asbestos.  Accordingly, on remand, the AOJ must undertake the development required by VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section C, para. 9 (July 20, 2009), pertaining to claims for service connection for asbestos-related diseases.  Specifically, the AOJ should contact the service department and ask whether the service department can determine, based on the Veteran's personnel or other records, if the Veteran worked in areas and performed duties in accordance with his MOS where he would have been exposed to asbestos.

Moreover, as noted in the Veteran's STRs, he voluntarily participated in a live adenovirus vaccine study (No. MF # 022.03.07-4014).  The STR indicates that permanent records of that study are, or were, retained by the Naval Hospital, Naval Medical Research Unit Four, in Great Lakes, Illinois.  Given the Veteran's representative's assertions made during the September 2012 hearing concerning the side effects of the vaccine, on remand, the AOJ should attempt to obtain any records regarding the Veteran's participation in that study, to include records noting possible side effects of the live adenovirus vaccine.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); 38 C.F.R. § 3.159(c)(2) (2012).

The Board also observes that the Veteran has not been afforded VA examinations in connection with his claims of service connection for headaches and a vocal cord injury.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A review of private treatment records submitted in support of his vocal cord claim shows that in December 2004, the Veteran presented with complaints of hoarseness and a weak voice since 1993.  The Veteran was noted to be status post right medialization for paralysis in December 2000 with improvement that had lasted one and a half years.  The Veteran was subsequently diagnosed with left vocal fold weakness.  A transnasal and transoral videoendoscopy with stroboscopy was performed to assess vocal function.  It was determined that the Veteran's test results and symptoms were consistent with a diagnosis of glottice stenosis secondary to right vocal fold immobility and left vocal fold restricted mobility, laryngopharyngeal reflux, and vocal hyperfunction.

As noted above, at the September 2012 hearing, the Veteran reported noticing hoarseness shortly after service.  He stated that the symptoms would come and go until finally they worsened to the point that his wife urged him to see a specialist.  His wife also indicated that since meeting the Veteran in 1982, she had known him to have problems with his throat.  She also noted that the Veteran had always stated that he had had ongoing problems with his throat since his separation from service.  

Notably, the medical evidence of record does not contain a statement regarding the etiology of the Veteran's vocal cord condition and related symptomatology.  The Veteran himself has indicated that none of his private physician could positively state what caused his vocal cord paralysis, but that they all had concluded that anything could have triggered the condition.

In light of the lay evidence noting a continuity of symptomatology, the Veteran's assertions that he was exposed to herbicides, asbestos and other chemicals as a result of his service duties; his STRs showing that he participated in a live vaccine study; and the lack of evidence regarding etiology, the Board finds that the matter must also be remanded for a VA examination and opinion that addresses the nature and etiology of the Veteran's claimed vocal cord disability.  This is so because the issue of entitlement to service connection for a disability related to the vocal chords presents certain medical questions which cannot be answered by the Board.  33 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board also finds that the "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection for headaches has been satisfied.  McLendon, 20 Vet. App. at 83.  Although the Veteran's STRs are silent for complaints of or treatment for headaches, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  

The Veteran has also reported headaches on and off since service.  See McLendon, supra (stating that "[t]he types of evidence that 'indicate' that a current disability 'may be associated' with military service include . . . credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation").  In this regard, the Board notes that, while the Veteran is certainly competent to testify as to the presence of headaches in and since service, the question of whether those headaches amount to a true headache disorder as opposed to acute and transitory attacks is medical in nature.  Without the appropriate medical training, the Veteran is not competent to make such a medical determination.  As such, the matter must be remanded for a VA examination and opinion to determine whether the Veteran currently suffers from a chronic headache disability and, if so, the likelihood that it is etiologically related to service.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

Inform the Veteran which of the private treatment records previously requested have and have not been received.  As to any private treatment records previously requested but not obtained, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e) (2012).

2.  Contact the Naval Hospital, Naval Medical Research Unit Four, in Great Lakes, Illinois, or any other appropriate facility, and request all records pertaining to the Veteran's participation in the live adenovirus vaccine study (No. MF # 022.03.07-4014).  The Board is particularly interested in any records discussing potential side effects of the live adenovirus vaccine.

3.  Contact the service department and ask whether the service department can determine, based on the Veteran's personnel or other records, if the Veteran worked in areas and performed duties in accordance with his military occupational specialty where he would have been exposed to asbestos, including the lining and insulation of pipes and/or gun mounts on ships.  All obtained information should be included in the record.  As applicable, VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section C, para. 9 (July 20, 2009) should be followed.  

4.  Then, make arrangements for the Veteran to be afforded an appropriate VA examination to determine the nature and etiology of his vocal cord disability and headaches.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

After taking a detailed history from the Veteran regarding the onset and continuity of symptoms related to his vocal cords and headaches and carefully reviewing the claims folder, including consideration of physical examination and any objective testing results, the examiner should identify the nature of any vocal cord disability and also indicate whether the Veteran suffers from a chronic headache disability.  

As to any diagnosed disability related to the Veteran's vocal cords, to include his reported hoarseness, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that such identified disability had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  In this regard, the examiner should specifically address whether it is at least as likely as not that any vocal cord disability is causally or etiologically related to asbestos exposure.  [In answering this question, the examiner should obtain from the Veteran a detailed history regarding any pre-service, and post-service asbestos exposure and should consider the results of the findings provided pursuant to paragraph 3 of this Remand.]  

The examiner should also opine as to whether it is at least as likely as not that any diagnosed vocal cord injury residuals are related to in-service exposure to herbicides, chemicals or other fumes, to include ammonium nitrate.  The examiner should also opine as to whether it is at least as likely as not that any diagnosed vocal cord disability is related to the Veteran's participation in the live in-service adenovirus vaccine study.  

With respect to any chronic headache disability diagnosed on examination, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that this identified disability had its onset during the Veteran's active duty or are otherwise causally or etiologically related to his active service or any incident therein.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the circumstances of service, and onset and continuity of symptoms related to his claimed disabilities.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required). 

5.  Then, readjudicate the issues of on appeal (as are listed on the title page of this Remand).  If any of them are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded appropriate time to respond.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

